Order filed March 26, 2014.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00075-CV
                                 ___________
                        HOU-SCAPE, INC., Appellant
                                        V.
 CONWAY HALL SPRINKLER COMPANY INCORPORATED, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                     Trial Court Cause No. 541012102


                                   ORDER
      No reporter’s record has been filed in this case. The official court reporter
for County Civil Court at Law No. 2 informed this court that appellant had not
made arrangements for payment for the reporter’s record. On February 28, 2014,
the clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter=s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant has not provided this court with proof of payment for the
reporter’s record.
      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM